07/02/2020



                                                                                           Case Number: DA 20-0191




               IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Supreme Court Cause No.: DA 20-0191

STATE OF MONTANA,                             )
                                              )
               Plaintiff and Appellee,        )
                                              )          ORDER GRANTING ADDITIONAL
       vs.                                    )          TIME FOR COURT REPORTER TO
                                              )          FILE TRANSCRIPT
JEFFRY NELSON,                                )
                                              )
               Defendant and Appellant.       )
                                              )

       Upon Motion of the Defendant and Appellant to allow Court Reporter Kathy Hilton an

additional ninety (90) days from July 4, 2020, to file the transcripts, and good cause appearing

therefore:

       IT IS HEREBY ORDERED AND THIS DOES ORDER:

       That Kathy Hilton shall have an additional ninety (90) days from July 4, 2020, in which

to file the transcripts in the above-captioned matter.

       DATED this              day of July, 2020.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
 - ORDER GRANTING ADDITIONAL TIME FOR COURT REPORTER TO FILE TRANSCRIPTJuly 2 2020